            Case 1:19-cr-00348-JGK Document 39
                                            38 Filed 04/07/21
                                                     04/06/21 Page 1 of 1




                                                        April 6, 2021
 BY ECF
                                   The sentencing is adjourned to May 27, 2021
                                   at 2:30 p.m. The defendant's submissions are
 Honorable John G. Koeltl
                                   due May 13, 2021. The government's
 United States District Judge
                                   submissions are due May 19, 2021. SO ORDERED.
 Southern District of New York
 500 Pearl Street
                                   New York, New York         /s/ John G. Koeltl
 New York, New York 10007
                                   April 7, 2021              John G. Koeltl, U.S.D.J.
      Re:   United States v. Bernie Almonte
            19 Cr. 348 (JGK)

 Dear Judge Koeltl,

        I write to request an approximately 30-day adjournment of sentencing and the
 related deadlines. Sentencing is currently scheduled for April 23, 2021. I recently
 returned to work following an extended leave and have taken back Mr. Almonte’s
 case. I am requesting an adjournment to have additional time to prepare our
 sentencing submission to the Court. I have conferred with AUSA Matthew Hellman
 and I understand that the government does not object to this adjournment request.
 Thank you for consideration of this request.

                                    Respectfully submitted,

                                    /s/ Sarah Baumgartel
                                    Sarah Baumgartel, Esq.
                                    Assistant Federal Defender
                                    Tel.: (212) 417-8772

cc:   AUSA Matthew Hellman (by ECF)
